DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants submission filed 1/5/21 entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 16, 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1 and 16, receiving, by a terminal, a maximum transmission power value and a time pattern from a primary base station is incorrect, since maximum transmission power value and a time pattern is directly received from a secondary base station.  Paragraphs 0030-0031 of the filed Specification describe.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narasimha et al, US 2011/0039569 A1 (hereafter referenced as Narasimha) in view of Kazmi et al, US 2012/0120821 A1 (hereafter referenced as Kazmi).
Regarding Claim 1 and 16, Narasimha teaches “receiver configured to receive a maximum transmission power value from a primary base station” (see Paragraphs 0036-0037 and Figures 1 and 6).   The Examiner firmly submits that the indication message comprising a maximum transmission power related information for an uplink transmission performed by a user equipment (UE) is no different than the serving cell determining a maximum acceptable transmit power of the UE based on the power parameter transferred from primary 106 to secondary 104, and pathloss.  Narasimha also discloses “transmit within the maximum transmission power value” (see Paragraph 0037).  The Examiner submits this is equivalent to the communication from the device to 104 upon the device receiving a maximum acceptable transmit power indication.  Narasimha does not disclose “receiving by a terminal, time pattern from a secondary base station, the time pattern is used for controlling a transmission time of a second uplink data; transmit a first uplink data to the primary base station; a second uplink data to the secondary base station.”  However, Kazmi discloses “receiving by a terminal, time the time pattern is used for controlling a transmission time of a second uplink data; following the time pattern by the terminal, transmit a first uplink data to the primary base station; a second uplink data to the secondary base station” (Paragraph 0023, 0031, 0062).  This is equivalent to common timing adjustment parameter value being sent to a second network node, subsequently forwarded to a UE, where common timing adjustment parameter value is used to adjust a transmit timing of a first uplink carrier associated with the first RAT and of a second uplink carrier associated with the second RAT.   It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Narasimha to incorporate receiving by a terminal, time pattern from a secondary base station, the time pattern is used for controlling a transmission time of a second uplink data; following the time pattern by the terminal, transmit a first uplink data to the primary base station; a second uplink data to the secondary base station, as taught by Kazmi, for the purpose of increasing the versatility and functionality of the uplink interference mitigation functionality and the communication system between UE 102 and primary/secondary nodes 104/106 of Narasimha, and since both Kazmi and Narasimha identically disclose communications of a terminal with 2 serving cells, as disclosed in Paragraph 0011 of Kazmi and Figure 4 of Narasimha.  
Regarding Claim 2, Narasimha teaches “wherein, before the transmitting, by the first network node, the first indication message to the second network node, the method further comprises: receiving, by the first network node, a second indication message transmitted by the UE, wherein the second indication message is used for indicating that uplink data, which is buffered by the UE and to be transmitted to the second network node, exceeds a first predetermined threshold; and determining, by the first 
Regarding Claim 3, Narasimha teaches “wherein, before the transmitting, by the first network node, the first indication message to the second network node, the method further comprises: receiving, by the first network node, a first request message transmitted by the second network node, wherein the first request message is used for at least one of requesting the first network node to configure the time pattern and and/or the maximum transmission power for the UE; and determining, by the first network node, at least one of the time pattern and/or the maximum transmission power for the uplink transmission performed by the UE on the second network node" (see Paragraphs 0016 and 0036-0037).
Regarding Claim 4, Narasimha teaches “wherein, before the transmitting, by the first network node, the first indication message to the second network node, the method further comprises: receiving, by the first network node, a second request message transmitted by a mobility management entity (MME), wherein the second request message is one of a bearer establishment request, or bearer modification request, or bearer deletion request2" (see Paragraphs 0016 and 0036-0037).
Claims 21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narasimha in view of Kazmi, as applied to the claims above, and further in view of Lee, 5,960,353.
Regarding Claim 21 and 23, the combination of Narasimha in view of Kazmi does not disclose “receiving by a terminal a request for adjusting power control from a 

Response to Arguments
Applicant’s remarks have been considered however are not persuasive.  In response to Applicant’s Remarks, Examiner submits that Narasimha discloses receiver configured to receive a maximum transmission power value from a primary base station” (see Paragraphs 0036-0037 and Figures 1 and 6).   The Examiner firmly submits that the indication message comprising a maximum transmission power related information for an uplink transmission performed by a user equipment (UE) is no different than the serving cell determining a maximum acceptable transmit power of the UE based on the power parameter transferred from primary 106 to secondary 104, and pathloss.  Narasimha also discloses “transmit within the maximum transmission power value” (see Paragraph 0037).  The Examiner submits this is equivalent to the communication from the device to 104 upon the device receiving a maximum acceptable transmit power indication.  Narasimha does not disclose “receiving by a terminal, time pattern from a secondary base station, the time pattern is used for controlling a transmission time of a second uplink data; transmit a first uplink data to the primary base station; a second uplink data to the secondary base station.”  However, Kazmi discloses “receiving by a terminal, time pattern from a secondary base station, the time pattern is used for controlling a transmission time of a second uplink data; following the time pattern by the terminal, transmit a first uplink data to the primary base station; a second uplink data to the secondary base station” (Paragraph 0023, 0031, 0062).  This is equivalent to common timing adjustment parameter value being sent to a second network node, subsequently forwarded to a UE, where common timing adjustment parameter value is used to adjust a transmit timing of a first uplink carrier associated with the first RAT and of a second uplink carrier associated with the second RAT.   It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Narasimha to incorporate receiving by a terminal, time pattern from a secondary base station, the time pattern is used for controlling a transmission time of a second uplink data; following the time pattern by the terminal, transmit a first uplink data to the primary base station; a second uplink data to the secondary base station, as taught by Kazmi, for the purpose of increasing the versatility and functionality of the uplink interference mitigation functionality and the communication system between UE 102 and primary/secondary nodes 104/106 of Narasimha, and since both Kazmi and Narasimha identically disclose communications of a terminal with 2 serving cells, as disclosed in Paragraph 0011 of Kazmi and Figure 4 of Narasimha.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 339 whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649